Citation Nr: 0322792	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness incurred during service in 
the Persian Gulf.

2.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness incurred during service in 
the Persian Gulf.

3.  Entitlement to service connection for joint pain of the 
shoulders, knees, hips, wrists, and ankles, claimed as due to 
an undiagnosed illness incurred during service in the Persian 
Gulf.

4.  Entitlement to service connection for a respiratory 
condition claimed as due to an undiagnosed illness incurred 
during service in the Persian Gulf.

5.  Entitlement to service connection for high blood pressure 
claimed as due to an undiagnosed illness incurred during 
service in the Persian Gulf.

6.  Entitlement to service connection for a psychiatric 
disability claimed as due to an undiagnosed illness incurred 
during service in the Persian Gulf.

7.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness incurred during service in 
the Persian Gulf.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, and from October 1991 to April 1992.  His service 
included duty in Southwest Asia from January 2, 1991, to May 
9, 1991.  He also had three months and ten days of prior 
active service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of February 1995, 
October 1995, and September 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee, and Jackson, Mississippi.

The Board remanded the issues listed above in October 1998.  
The development requested in the remand order has since been 
completed to the extent possible, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's mild memory loss was not present during 
service and is due to his nonservice-connected chronic pain 
and his adjustment disorder.

3.  The veteran's current headaches were not present during 
service, and have been diagnosed as being muscle contraction 
headaches.

4.  The veteran's current joint pain of the shoulders, knees, 
hips, wrists, and ankles was not present during service, and 
has not resulted in limitation of motion or otherwise 
objectively shown to have been manfiested to a compensable 
degree; objective indications of chronic disability such as 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification have 
not been shown.  

5.  The veteran's current respiratory condition was not 
present during service, and has been diagnosed as being 
asthma.

6.  The veteran's current high blood pressure condition was 
not present during service, was not manfiested to a 
compensable degree within a year after service, and has been 
diagnosed as being hypertension.

7.  The veteran's current psychiatric disability was not 
present during service, and has been diagnosed as being an 
adjustment disorder.

8.  The veteran's current dizziness was not present during 
service, and has been diagnosed as being a symptom of his 
nonservice-connected hypertension.





CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

2.  Headaches were not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

3.  Joint pain of the shoulders, knees, hips, wrists, and 
ankles, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service or to be due 
to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

4.  A respiratory condition was not incurred in or aggravated 
by service, and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

5.  High blood pressure was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service or presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

6.  A psychiatric disability was not incurred in or 
aggravated by service, and may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

7.  Dizziness was not incurred in or aggravated by service, 
and may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in March 2002, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature and 
etiology of his disabilities.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis, cardiovascular disease, or an organic neurological 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service-connected compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2001).  On December 
27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001."  The 
presumptions were amended to allow service connection to be 
presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes were effective March 1, 2002.

I.  Entitlement To Service Connection For Memory Loss
 Claimed As Due To An Undiagnosed Illness.

The Board notes, for purposes of direct service connection, 
that the veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of memory 
loss.  The report of a medical history dated in April 1991 
shows that he reported that he did not know if he had loss of 
memory or amnesia.  The reports of medical examinations 
conducted in April and May 1991 are negative for references 
to memory loss.  

The veteran filed a claim for service connection for memory 
loss in November 1993.  The report of a Persian Gulf Registry 
examination conducted in December 1993 shows that the veteran 
reported that he had some memory loss.  He said that 
occasionally he would get out of his truck and then forget 
what he was doing, or would start a conversation and then 
forget what point he was trying to make.  

The report of a mental disorders examination conducted by the 
VA in September 1996 shows that examination showed that the 
veteran's recent, remote and intermediate recall were good.

A written statement from the veteran's wife dated in November 
1996 is to the effect that since returning from service he 
had become very forgetful.  

The report of a mental disorders examination conducted by the 
VA in July 1997 shows that the veteran denied a history of 
memory impairment.  On examination, his recent, remote, and 
intermediate recall were good.  

The report of a post-traumatic stress disorder examination 
conducted in March 1999 shows that the veteran reported that 
he had memory problems such as forgetting where he was going.  
Following examination and testing, the VA examiner offered 
the following conclusions:

This veteran is a 43-year-old, married male 
referred for Compensation and Pension evaluation of 
memory complaints.  A clinical interview of the 
patient was conducted and brief screening of 
cognitive and intellectual functioning was 
performed.  His performance on these tests did 
suggest mild impairment in verbal memory.  No other 
significant cognitive deficits were found.  It is 
likely that these mild verbal memory deficits are 
the result of the distracting effects of chronic 
pain with a resulting adjustment disorder and 
anxious and depressed symptoms.  That is, it is not 
uncommon to see mild cognitive deficits in 
individuals suffering from chronic pain, especially 
when these individuals are also suffering from 
symptoms of depression and anxiety.

Based on the foregoing evidence, the Board finds that the 
veteran's mild memory loss was not present during service and 
is due to his nonservice-connected chronic pain and 
adjustment disorder.  As the disorder has been attributed to 
a particular diagnosis, the presumption applicable to 
undiagnosed illnesses does not apply.  There is no medical 
evidence linking any current memory loss to service.  The 
only medical opinion is the VA opinion of March 1999 which 
weighs against the claim.  The Board also notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that memory loss was not incurred in or 
aggravated by service, and may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

II.  Entitlement To Service Connection For Headaches
 Claimed As Due To An Undiagnosed Illness.

The Board notes, for purposes of direct service connection, 
that the veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a chronic 
headache disorder.  The report of a medical history dated in 
April 1991 shows that he denied having a history of frequent 
or severe headaches.  The reports of medical examinations 
conducted in April and May 1991 are negative for references 
to headaches.  

The veteran filed a claim for service connection for 
headaches in November 1993.  The earliest post service VA 
record containing a complaint of a headache is the report of 
a Persian Gulf Registry examination conducted in December 
1993 which shows that he reported having headaches that 
occurred in the evening and lasted two days.  

The report of a neurological disorders examination conducted 
by the VA in September 1996 shows that the veteran reported 
that he had headaches which were less severe than they used 
to be.  He said that they were pounding and throbbing 
headaches located in the center of his head and forward to 
the frontal region.  Following examination, the impression 
was normal neurologic examination in an individual with 
probable muscle contraction or minor vascular headaches as 
described.  The examiner also noted that since the veteran 
was apparently hypertensive, some of the headaches may be 
related to the hypertension.  

Similarly, the report of a neurological examination conducted 
by the VA in July 1997 shows that the impression was normal 
neurologic examination in an individual with headaches as 
described, these most likely being muscle contraction type 
headaches with a minor vascular component to them, and some 
of them may reflect inadequate control of his known 
hypertension.  

Based on the foregoing evidence, the Board finds that the 
veteran's current headaches were not present during service, 
and have been diagnosed as being tension headaches.  As the 
disorder has been attributed to a particular diagnosis, the 
presumption applicable to undiagnosed illnesses does not 
apply.  There is no medical evidence linking any current 
diagnosis to service.  Accordingly, the Board concludes that 
the veteran's headaches were not incurred in or aggravated by 
service, and may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.

III.  Entitlement To Service Connection For Joint Pain Of The 
Shoulders, Knees,
 Hips, Wrists, And Ankles, Claimed As Due To An Undiagnosed 
Illness.

The veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a chronic 
joint pain disorder.  The report of a medical history dated 
in April 1991 shows that he denied having a history of 
arthritis, rheumatism, or bursitis; he denied bone, joint or 
other deformity; he denied having a painful or trick shoulder 
or elbow; and he denied a trick or locked knee.  The reports 
of medical examinations conducted at that time are negative 
for references to joint pain.  Clinical evaluations of the 
upper and lower extremities, the spine, and other 
musculoskeletal features were normal.    

The veteran filed a claim for service connection for joint 
pain in November 1993.  The earliest post service record 
containing a complaint of joint pain is the report of a 
Persian Gulf Registry examination conducted in December 1993 
which shows that the veteran described having some joint pain 
especially in the right shoulder and right hip.  He said that 
the pain in his hip caused him to limp.  The pain in the 
shoulder caused greatly decreased motion.  He said that the 
pain had been present in the shoulder for at least a year.  
He knew of no trauma that preceded the pain.  On examination, 
the veteran had greatly decreased ability to abduct his right 
shoulder.  The examiner noted that the veteran had right 
shoulder pain and more diffuse joint pains.  The plan was to 
evaluate the shoulder with X-rays.  An X-ray report dated in 
December 1993 reflects that there was no abnormality of the 
right shoulder noted. 

A VA ortho clinic treatment record dated in April 1994 shows 
that the veteran reported having right shoulder and hip pain 
for two years.  He said that it just happened suddenly two 
years earlier.  There was no history of trauma or injury.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1996 shows that the veteran 
again reported having joint pain.  He said that he had aching 
pain in the shoulders, with the right much worse than the 
left.  He also had aching in the wrists.  The pain was 
intermittent.  Following examination, the examiner stated 
that "I can find no objective evidence of organic pathology 
on physical examination."  X-rays of the knees, right hip, 
and right shoulder were subsequently interpreted as showing 
no abnormalities.  

In a written statement dated in November 1996, the veteran's 
wife reported that he was in very good health before he went 
to Saudi Arabia, but that he now has problems including joint 
pain.  Similarly, a lay statement from a former service man 
dated in October 1996 is to the effect that he was in Saudi 
Arabia with the veteran and recalled that he complained of 
joint pain.  

The report of a VA examination conducted in July 1997 
contains information similar to that noted in the November 
1996 examination report.  In addition to reporting pain in 
the right shoulder and right wrist, he also reported pain in 
the right knee and both ankles.  Again, the examiner noted 
that he could find no objective evidence of organic 
pathology, and X-rays were normal.   

The report of an examination of the veteran's joints 
conducted by the VA in February 1999 shows that the veteran  
complained of having constant pains in multiple joints since 
returning from the Persian Gulf.  He complained of having 
more pain in the right shoulder, left knee and right hip.  On 
examination, crepitation was heard in the right knee.  There 
was mild tenderness noted in the acromioclavicular joint of 
the right shoulder, and he had some difficulty during the 
range of motion testing.  Following examination of all joints 
including the ankles, feet, elbows, wrists and hips, the 
impressions were (1) probable mild degenerative changes of 
right shoulder and right knee; and (2) chronic pain of 
multiple joints of unknown etiology.  X-rays of the 
shoulders, knees, elbows, wrists, and hips were subsequently 
interpreted as being normal.  

In an addendum dated in November 2002, the examiner stated 
that, based on his examination findings of 1999, and review 
of subsequent X-ray reports, he believed that the veteran's 
subjective complaints of arthralgia were without any 
objective evidence of abnormalities.  He offered a new 
impression of (1) normal physical examination of all examined 
joints [with] normal reports of X-rays; and (2) the 
subjective complaints of arthralgia could not be 
substantiated by the examination.  Therefore, the examiner 
amended to period diagnosis of probably mild degenerative 
changes of the right shoulder and right knee to normal 
examination.  

Based on the foregoing evidence, the Board finds that the 
veteran's current joint pain of the shoulders, knees, hips, 
wrists, and ankles was not present during service or a year 
after service.  The complaints of pain in the joints have not 
been shown to have been manfiested to a compensable degree, 
and are not therefore subject to being presumed to have been 
incurred during Persian Gulf service.  In this regard, the 
Board notes that the evidence shows that the veteran has 
maintained a full range of motion in those joints.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification have not been shown.  
Accordingly, the Board concludes that joint pain of the 
shoulders, knees, hips, wrists, and ankles, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service or to be due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

IV.  Entitlement To Service Connection For A Respiratory 
Condition Due To An Undiagnosed Illness Secondary To Service 
In The Persian Gulf.

The veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a chronic 
respiratory disorder.  The report of a medical history dated 
in April 1991 shows that he denied having a history of 
shortness of breath, pain or pressure in the chest, and a 
chronic cough.  The report of a medical examination conducted 
at that time is negative for references to such a disorder.  

The veteran filed a claim for service connection for 
respiratory problems in November 1993.  The earliest post 
service VA record containing a complaint of respiratory 
problems is the report of general medical examination 
conducted by the VA in September 1996.  

The report of a hypertension examination conducted by the VA 
in February 1999  shows that the veteran reported having a 
history of spells of shortness of breath since being in the 
Gulf.  He also noted some early morning coughing which 
cleared after an hour or so.  He had been prescribed a 
puffer, and he stated that the symptoms resolved in a much 
shorter time.  On examination, there was no evidence of any 
wheezing.  The pertinent impression was intermittent dyspnea, 
more likely than not secondary to adult onset asthma.  

VA treatment records, such as a record dated in January 200l, 
also reflect a diagnosis of asthma.  

A VA examination report addendum dated in November 2002 shows 
that the examiner noted that the veteran had been followed by 
the VA pulmonary clinic and had been worked up for his 
chronic cough with slight obstruction on pulmonary function 
tests.  The pulmonary physician felt that the findings were 
consistent with obstructive asthma.  The VA examiner noted 
that this was a confirmed diagnosis and not an undiagnosed 
illness.  He also noted that there was no suggestion that the 
condition was caused or aggravated by the conditions in 
service.  

Based on the foregoing evidence, the Board finds that the 
veteran's current respiratory condition was not present 
during service, and has been diagnosed as being asthma.  The 
VA examiner noted that there are no indications that the 
disorder was related to conditions in service.  Accordingly, 
the Board concludes that a respiratory condition was not 
incurred in or aggravated by service, and may not be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

V.  Entitlement To Service Connection For High Blood Pressure
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of 
hypertension.  A report of a medical examination conducted in 
June 1986 shows that he had a high blood pressure reading in 
March 1986, but his blood pressure was normal on the day of 
the June 1986 exam.

The report of a medical history dated in April 1991 shows 
that he denied having a history of high blood pressure.  The 
report of a medical examination conducted in April 1991 shows 
that his blood pressure reading was 128/100.  However, 
hypertension was not diagnosed.    

The veteran filed a claim for service connection for 
disorders other than hypertension in November 1993.  The 
report of a Persian Gulf Registry examination conducted in 
December 1993 shows that the veteran reported that he had 
high blood pressure a month earlier, but had never had high 
blood pressure before.  The examiner stated that the veteran 
had "elevated blood pressure".    

A VA treatment record dated in January 1994 shows that the 
veteran was placed on medications after having sustained 
elevated blood pressure readings.  

In an examination report addendum dated in November 2002, a 
VA physician stated that the veteran's hypertension was 
diagnosed and treated subsequent to service in 1994.  He 
stated that there was no evidence of record suggesting that 
it was caused or aggravated by the conditions while serving 
in service.  

Based on the foregoing evidence, the Board finds that the 
veteran's current high blood pressure condition was not 
present during service, and has been diagnosed as being 
hypertension.  As the disorder has been attributed to a 
particular diagnosis, the presumption applicable to 
undiagnosed illnesses does not apply.  The disorder was not 
noted until more than a year after separation from service.  
There is no medical evidence linking any current diagnosis to 
service.  The VA opinion of November 2002 weighs against the 
claim.  Accordingly, the Board concludes that high blood 
pressure was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service or 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

VI.  Entitlement To Service Connection For A Psychiatric 
Disability Due To An Undiagnosed Illness Secondary To Service 
In The Persian Gulf.

The veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a chronic 
psychiatric disorder.  The report of a medical history dated 
in April 1991 shows that he reported that he did not know if 
he had nervous trouble of any sort.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.  Similarly, the report of a medical 
examination conducted in May 1991 also shows that psychiatric 
evaluation was normal.  

The veteran filed a claim for service connection for 
"nerves" in November 1993.  The report of a Persian Gulf 
Registry examination conducted in December 1993 shows that 
the veteran reported that his problems with his nerves 
involved being unable to stand loud noises.  He said that he 
slept normally except when disturbed by a headache.  He could 
not describe his nerve problems any further.  

The report of a behavioral consultation conducted by the VA 
in March 1994 shows that the veteran was referred to the 
psychology service for evaluation of a possible mood 
disorder.  It was stated that based on interview data, it 
appeared that he most likely suffered from a thought 
disorder.  

The report of a mental disorders examination conducted by the 
VA in September 1996 shows that the veteran reported that his 
nerves got on edge.  He also admitted to vague auditory 
hallucinations of hearing a voice call his name.  Following 
mental status examination, the examiner stated that the 
veteran gave no history of symptoms of sufficient severity to 
satisfy psychiatric diagnostic criteria.  

Similarly, the report of a mental disorders examination 
conducted by the VA in July 1997 shows that the veteran 
stated that he did not have any big problems, but that now 
and then his nerves got on edge.  Following mental status 
examination, the examiner noted that the veteran did not 
satisfy psychiatric diagnostic criteria.  The examiner noted 
in an addendum that he had reviewed the claims file.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in March 1999 shows that the examiner 
concluded that the diagnoses were pain disorder, chronic; and 
adjustment disorder with mixed anxiety and depressed mood.  
Similarly, the report of a mental disorders examination 
conducted by the VA in February 1999 shows that the diagnosis 
was adjustment disorder with depressed mood, chronic, 
secondary to cephalgia and arthralgia.  

Based on the foregoing evidence, the Board finds that the 
veteran's current psychiatric disability was not present 
during service, and has been diagnosed as being an adjustment 
disorder.  As the disorder has been attributed to a 
particular diagnosis, the presumption applicable to 
undiagnosed illnesses does not apply.  There is no medical 
evidence linking any current diagnosis to service.  
Accordingly, the Board concludes that a psychiatric 
disability was not incurred in or aggravated by service, and 
may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

VII.  Entitlement To Service Connection For Dizziness
    Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of chronic 
dizziness.  The report of a medical history dated in April 
1991 shows that he denied having a history of dizziness or 
fainting spells.  The report of a medical examination 
conducted at that time is negative for references to 
dizziness.  The report of a medical examination conducted in 
May 1991 is also negative for references to dizziness.  

The earliest post service VA record containing a complaint of 
dizziness is the VA treatment record dated in January 1994 
which shows that the veteran reported feeling dizzy for two 
days.  Shortly thereafter, the veteran was diagnosed as 
having hypertension and was placed on medication.  

The report of a neurological examination conducted by the VA 
in July 1997 shows that the veteran stated that dizziness was 
no longer a problem.  He previously had momentary postural 
nonvertiginous dizziness related to medication that he had to 
take for his blood pressure, but that it stopped when the 
medication was changed.

The report of a general medical examination conducted by the 
VA later in July 1997 shows that the veteran stated that his 
blood pressure medication had been changed, and that this 
helped his dizziness.  He said that if it got real hot or he 
was in a polluted area, then he got dizziness associated with 
shortness of breath.  He said that it was better than it used 
to be when it started in 1994.  The pertinent diagnosis was 
subjective dizziness related to blood pressure and blood 
pressure medications and also asthma attack.  

Based on the foregoing evidence, the Board finds that the 
veteran's current dizziness was not present during service, 
and has been diagnosed as being a symptom of his nonservice-
connected hypertension.  As the disorder has been attributed 
to a particular diagnosis, the presumption applicable to 
undiagnosed illnesses does not apply.  There is no medical 
evidence linking the current diagnosis to service.  
Accordingly, the Board concludes that dizziness was not 
incurred in or aggravated by service, and may not be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


ORDER

1.  Service connection for memory loss claimed as due to an 
undiagnosed illness incurred during service in the Persian 
Gulf is denied.

2.  Service connection for headaches claimed as due to an 
undiagnosed illness incurred during service in the Persian 
Gulf is denied.

3.  Service connection for joint pain of the shoulders, 
knees, hips, wrists, and ankles, claimed as due to an 
undiagnosed illness incurred during service in the Persian 
Gulf, is denied.

4.  Service connection for a respiratory condition claimed as 
due to an undiagnosed illness incurred during service in the 
Persian Gulf is denied.

5.  Service connection for high blood pressure claimed as due 
to an undiagnosed illness incurred during service in the 
Persian Gulf is denied.

6.  Service connection for a psychiatric disability claimed 
as due to an undiagnosed illness incurred during service in 
the Persian Gulf is denied.

7.  Service connection for dizziness claimed as due to an 
undiagnosed illness incurred during service in the Persian 
Gulf is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

